—In an action to recover damages for wrongful death and personal injuries, the defendants Dorothy Mullane and Mullane Associates, appeal from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated August 13, 1992, as amended by order dated November 16, 1992, as denied that branch of their motion which was for summary judgment dismissing the defendants’ causes of action sounding in nuisance.
Ordered that the order as amended is affirmed insofar as appealed from, with costs.
The defendants failed to establish that they were entitled to judgment in their favor on the causes of action sounding in nuisance. Accordingly, the Supreme Court properly denied summary judgment (CPLR 3212 [b]). Thompson, J. P., O’Brien, Ritter and Krausman, JJ., concur.